Broyles, C. J.
The defendant was convicted of the offense of possessing whisky. In a ground of his motion for new trial he alleges that the evidence connecting him with the offense charged was wholly circumstantial, and therefore that the court erred in failing to instruct the jury on the law of circumstantial evidence. 'While some of the evidence for the State was circumstantial, two witnesses (the sheriff of the county and his deputy) testified positively that they saw the defendant in possession of a case, twenty-*399four bottles, of whisky; and they reiterated this testimony upon their cross-examination by the defendant’s counsel. Their testimony, although contradicted by witnesses for the defense and by the defendant in his statement, was nevertheless direct evidence; and the failure of the court to give in charge to the jury the law of circumstantial evidence was not error, in the absence of a request for such a charge. The verdict was amply authorized by the evidence.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.